                 Case 2:19-cr-00147-RSM Document 34 Filed 09/21/21 Page 1 of 1



                                                     CHIEF JUDGE RICARDO S. MARTINEZ
 1
 2
 3
 4                            UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF WASHINGTON
 5                                     AT SEATTLE
 6
     UNITED STATES OF AMERICA,                       )   No. CR19-147RSM
 7                                                   )
                     Plaintiff,                      )
 8                                                   )   ORDER GRANTING MOTION TO
            v.                                       )   SEAL EXHIBITS TO DEFENDANT’S
 9                                                   )   MOTION FOR COMPASSIONATE
     JEFFREY D. BROOKS,                              )   RELEASE
10                                                   )
                     Defendant.                      )
11                                                   )
12          THIS MATTER has come before the undersigned on the motion of defendant,
13   Jeffery Brooks, to file Exhibits 1, 2, 3, 4, 5, 6 and 7 to Defendant’s Emergency Motion
14   for Compassionate Release under seal. The Court finds there are compelling reasons to
15   permit the filing of the exhibits under seal.
16          IT IS HEREBY ORDERED that the defendant shall be permitted to file the
17   exhibits under seal.
18          DATED this 21st day of September, 2021.
19
20                                              A
                                                RICARDO S. MARTINEZ
21                                              CHIEF UNITED STATES DISTRICT JUDGE
22
     Presented by:
23
     s/ Christopher M. Sanders
24   Assistant Federal Public Defender
25   Attorney for Jeffery D. Brooks

26
      ORDER GRANTING MOTION TO SEAL                                FEDERAL PUBLIC DEFENDER
      EXHIBITS TO DEFENDANT’S MOTION                                  1601 Fifth Avenue, Suite 700
      FOR COMPASSIONATE RELEASE                                         Seattle, Washington 98101
      (Jeffrey Brooks; CR19-147RSM)                                                (206) 553-1100
